            Case 2:18-cr-00095-APG-NJK Document 202 Filed 02/12/21 Page 1 of 4




 1   OSVALDO E. FUMO, ESQ.
     Nevada Bar No. 5959
 2   PITARO & FUMO CHTD.
 3   601 Las Vegas Blvd. South
     Las Vegas, Nevada 89101
 4   (702) 382-9221 (702) 474-4210 fax
     email: kristine.fumolaw@gmail.com
 5   Attorney for Defendant
 6   MARQUIS DION PATRICK-HOWARD

 7                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10
      UNITED STATES OF AMERICA,
11
                                                            Case No.: 2:18-CR-00095-APG-NJK-2
12                   Plaintiff,
                                                            (SIXTH REQUEST)
13    vs.
14
      MARQUIS DION PATRICK-HOWARD,
15
                     Defendant.
16
17
                   STIPULATION AND ORDER TO CONTINUE SENTENCING
18
19           IT IS HEREBY STIPULATED AND AGREED, by and between SUSAN

20   CUSHMAN, ESQ., Assistant United States Attorney, counsel for the United States of America,

21   and OSVALDO E. FUMO, ESQ., counsel for MARQUIS DION PATRICK-HOWARD; that

22   the Sentencing Hearing currently scheduled for February 17, 2021, at 3:30 p.m., be vacated and

23   reset or a date and time convenient to the court, but no earlier than 2 weeks.

24           1. Counsel for defendant has spoken to defendant and he has no objection to the request

25               of continuance.
26           2. Defendant is in custody in Pahrump.
27
             3. Counsel has spoken to AUSA Susan Cushman and she does not oppose to the
28
                 continuance.


                                                      -1-
        Case 2:18-cr-00095-APG-NJK Document 202 Filed 02/12/21 Page 2 of 4




 1        4. Counsel needs additional time to go over some issues with Defendant.
 2        5. Denial of this request for continuance could result in a miscarriage justice.
 3
          6. For all the above-stated reasons, the ends of justice would best be served by a
 4
             continuance of the Sentencing Hearing until a date and time convenient to the court.
 5
 6       This is the 6th request for continuance filed herein.

 7
 8              DATED this 12th day of February 2021.
 9
       /S/ Osvaldo E. Fumo, Esq.                            /S/ Susan Cushman            .
10   OSVALDO E. FUMO, ESQ.                              SUSAN CUSHMAN
      Nevada Bar No. 5956                               Assistant United States Attorney
11   601 Las Vegas Blvd. South                          501 Las Vegas Blvd. South,
     Las Vegas, Nevada 89101                            Suite 1100
12
     Attorney for Defendant                             Las Vegas, NV 89101
13   MARQUIS DION PATRICK-HOWARD

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -2-
           Case 2:18-cr-00095-APG-NJK Document 202 Filed 02/12/21 Page 3 of 4




 1   OSVALDO E. FUMO, ESQ.
     Nevada Bar No. 5959
 2   PITARO & FUMO CHTD.
 3   601 Las Vegas Blvd. South
     Las Vegas, Nevada 89101
 4   (702) 382-9221 (702) 474-4210 fax
     email: kristine.fumolaw@gmail.com
 5   Attorney for Defendant
 6   MARQUIS DION PATRICK-HOWARD

 7                               UNITED STATES DISTRICT COURT
 8
                                     DISTRICT OF NEVADA
 9
10
     UNITED STATES OF AMERICA,
11
                                                          Case No.: 2:18-CR-00095-APG-NJK-2
12                  Plaintiff,

13   vs.
14
     MARQUIS DION PATRICK-HOWARD,
15
                    Defendant.
16
17
                                            FINDINGS OF FACT
18
            1. Counsel for defendant has spoken to defendant and he has no objection to the request
19
               of continuance.
20
21          2. Defendant is in custody in Pahrump.

22          3. Counsel has spoken to AUSA Susan Cushman and she does not oppose to the
23
               continuance.
24
            4. Counsel needs additional time to go over some issues with Defendant.
25
            5. Denial of this request for continuance could result in a miscarriage justice.
26
27          6. For all the above-stated reasons, the ends of justice would best be served by a

28             continuance of the Sentencing Hearing until a date and time convenient to the court.

               This is the 6th request for continuance filed herein.

                                                    -3-
            Case 2:18-cr-00095-APG-NJK Document 202 Filed 02/12/21 Page 4 of 4




 1                                         CONCLUSIONS OF LAW
 2              Denial of this request for continuance would deny the parties herein the opportunity
 3
     to effectively and thoroughly prepare for Sentencing Hearing.
 4
 5              Additionally, denial of this request for continuance could result in a miscarriage of
 6
     justice.
 7
 8
                                                      ORDER
 9
10
                IT IS HEREBY ORDERED that the Sentencing Hearing currently scheduled for
11
     February 17, 2021, at 3:30 p.m., be continued to the 10th         day
12
13        March
     of__________________________, 2021 at 1:00 p.m.                 _ , in courtroom 6C.
14
                DATED this _____           February
                            12th day of ____________________, 2021.
15
16
17                                                             _______________________________
18                                                             DISTRICT COURT JUDGE

19
20
21
22
23
24
25
26
27
28



                                                         -4-
